Penoyar, A.C.J.
¶26 (dissenting) — I respectfully dissent. I find the analysis of State v. Jones compelling and see no significant difference between the expert testimony in that case and the nurses’ testimony in this case. 59 Wn. App. 744, 747-48, 801 P.2d 263 (1990).
*657¶27 Here, the nurses stated that they thought the victim’s injuries were the product of a nonconsensual sexual encounter. They did not indicate that Hudson was responsible for the injuries, and thus, they did not comment on his guilt.
¶28 It appears to me that both nurses testified to a subject well within their area of expertise. Neither testified that they believed the victim’s account of events, nor did they indicate a belief that the defendant was responsible for the injuries. Instead, they provided an analysis of the physical evidence, related the extent of the victim’s injuries, explained how and why nonconsensual sex may result in injury, and offered an opinion on whether the pain that would result from injuries such as those suffered by the victim was consistent with her consenting to the sexual activity, all based on their training and experience.
¶29 The majority indicates that we should also reject the nurses’ evaluation because their conclusion was based “solely” on the amount of pain the victim would have experienced. They state that “[s]uch reasoning is not based in medical or any other specialized knowledge and can easily be done by the average layperson.” Majority at 654-55. However, Culberton’s statement on the amount of pain experienced was based on her professional knowledge and experience with various sexual encounters. She testified that her expertise and opinion was based on viewing and evaluating hundreds of sexual assault victims. True, pain is a highly subjective sensation, but a juror would likely not know what level of pain accompanies various injuries. Culbertson’s testimony was perfectly within the realm of appropriate expert testimony. Further, Sullivan never testified that her conclusion was based on level of pain. Sullivan’s conclusion was based on the number, and severity, of lacerations as well as her “training and experience, [ ] review of the photographs and of [the victim’s] chart, [and] the information in the chart.” Report of Proceedings at 485. As with Culbertson’s testimony, Sullivan’s was well within the realm of appropriate expert testimony.